          Case 4:20-cv-01141-LPR Document 7 Filed 04/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BRADLEY LEE TURNER                                                                PLAINTIFF

v.                               Case No. 4:20-cv-01141-LPR

BURK, Deputy,
Lonoke Detention Center                                                         DEFENDANT


                                        JUDGMENT

       Consistent with the Order that was entered on this date, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice for failure to state a claim upon which

relief may be granted. The dismissal constitutes a “strike” for purposes of 28 U.S.C. § 1915(g).

Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal of this

Judgment or the accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 13th day of April 2021.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
